Citation Nr: 0104987	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Entitlement to restoration of a 20 percent rating assigned 
for the veteran's service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to June 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the RO 
that reduced a 20 percent rating assigned for the service-
connected left knee disability to 10 percent, effective on 
October 1, 1998.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1998.  

In October 1999, the Board remanded the case for additional 
development of the record.  

In an August 2000 rating decision, the RO assigned a separate 
10 percent rating for a residual left knee scar, effective on 
January 9, 1998.  



REMAND

In the October 1999 Board Remand, the RO was instructed to 
arrange for a VA examination in order to evaluate the 
severity of the veteran's service-connected left knee 
disorder.  The examination was ordered, in part, to ensure 
consideration of the possibility of rating the veteran's 
disorder separately based on arthritis and instability (under 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998)), and consideration of the applicability of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.   See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Specifically, the VA examiner was requested to "identify any 
objective evidence of pain or functional loss due to pain 
associated with the service-connected left knee disability" 
and "to provide an opinion as to the extent that pain limits 
the veteran's functional ability." 
 
The Board notes that the VA examiner performing the April 
2000 examination, however, did not provide the requested 
opinion.  On the examination report, it was noted that the 
veteran's service-connected left knee disorder did cause 
functional loss due to pain.  The VA examiner indicated that 
he believed that most of the veteran's functional loss was 
due to pain.  

The Board finds that the lack of the medical opinion 
specifically requested on remand has left VA with 
insufficient medical evidence to fully evaluate the severity 
of the service-connected left knee disability.  

The Board notes that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Thus, for these reasons this 
issue must be remanded again for compliance with the previous 
remand instructions.  

Prior to any examination on remand the RO should contact the 
veteran and attempt to secure any additional outstanding 
medical records.  

Finally, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

On remand, the RO must conduct further review and development 
consistent with the newly amended statutes.  This should 
include providing the veteran with notice of the required 
information and evidence necessary to substantiate his claim, 
affording the veteran the duty to assist in obtaining records 
and, when appropriate, affording the veteran a medical 
examination when such is necessary to make a decision on the 
claim.  

It is pertinent to note in this regard that the specific 
requirements regarding such notification and duty to assist 
are set forth in the newly amended provisions.  The RO should 
take appropriate action in this regard.  

Following review and development under the newly promulgated 
regulations, and  completion of any other indicated action, 
the RO should readjudicate the veteran's claim, applying the 
latest version of the law as discussed in 38 U.S.C.A. § 5107.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, these issues are remanded to 
the RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument regarding his claim.  
The veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
his service-connected left knee disorder.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the service-connected 
left knee disability.  All indicated 
tests, including X-ray studies, must be 
conducted.  A complete rationale for any 
opinion expressed must be provided.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
studies, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings referable to the service-
connected disability.  Additionally, the 
examiner should comment on the presence 
of any left knee arthritis and the 
presence or absence of instability in the 
knee.  Furthermore, the examiner should 
indicate the degree to which the 
veteran's service-connected left knee 
disorder has resulted in objective 
evidence of functional loss due to pain- 
including at times when his symptoms are 
purportedly most noticeable, such as 
during prolonged sitting or standing, or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  The examiner should 
also be requested to determine whether, 
and to what extent, the knee exhibits 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  To the extent possible, 
functional loss attributable to pain or 
to any of the above should be expressed 
in the quantifiable terms of additional 
degrees of loss of motion.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
above, as well as all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If arthritis is found 
in the left knee, the RO should consider 
rating the veteran's service-connected 
disability of that knee separately, based 
on provisions for rating disorders of the 
knee and on provisions for rating 
arthritis.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


